Citation Nr: 0336449	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in November 2002, and a 
substantive appeal was received in January 2003.  The veteran 
failed to report for a videoconference hearing which was 
scheduled in October 2003.  

The Board notes that service connection for a right inguinal 
hernia was denied by the RO in a February 1978 rating 
decision.  The veteran did not appeal this determination 
which became final.  38 U.S.C.A. § 7105(c) (West 2002).  In 
the July 2002 decision which gives rise to the present 
appeal, the RO reviewed the veteran's claim under a merits 
analysis.  Although not clearly articulated, it appears that 
the RO implicitly determined that new and material evidence 
had been received to reopen the claim.  Nevertheless, 
although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  Service connection for a right inguinal hernia was denied 
by rating decision in February 1978; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Evidence received since the February 1978 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The February 1978 rating decision which denied 
entitlement to service connection for a right inguinal hernia 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the February 1978 rating decision 
denying service connection for a right inguinal hernia is not 
new and material, and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  

In the current case, the Board finds the VCAA duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits has been satisfied by an 
April 2002 letter.  The veteran was informed of the 
requirement to submit new and material evidence demonstrating 
that a right inguinal hernia happened during active duty 
service, and he has submitted statements along with a copy of 
a page from a medical reference book.  The record also shows 
that the duty to assistance has been met.  He was afforded a 
VA examination in June 2002.  He has not identified any 
additional evidence as being pertinent to his claim.  Under 
the circumstances of this case, the Board finds that no 
additional assistance to the appellant is necessary under 38 
C.F.R. § 3.159(c) (2003).

Criteria

The RO denied service connection for a right inguinal hernia 
in February 1978.  In March 2002, the appellant requested 
that the claim be reopened.  For claims received on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

Analysis

Service medical records show treatment in June 1977 for 
discharge, frequency, hesitancy, and abdominal pain.  The 
reported assessment was a urinary tract infection and 
treatment was by medication.  There was no reference to any 
hernia.  At the time of a September 1977 examination, the 
veteran gave history of treatment for a hernia in May 1977; 
he indicated that he had a swollen knot on the right side of 
his groin area.  On clinical examination in September 1977, 
the examiner reported a right hydrocele.  The examiner did 
not report any hernia. 

The veteran submitted his original application for 
compensation in November 1977.  He indicated at that time 
that he was treated for a hernia in October 1977.  In a 
February 1978 rating decision, the RO did grant service 
connection for a right hydrocele, but it denied service 
connection for a right inguinal hernia.  It was noted at that 
time that the service medical records failed to evidence a 
right inguinal hernia.  The veteran was informed of the 
February 1978 rating decision in March 1978.  He did not 
appeal the denial of service connection and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

The evidence added to the record subsequent to the February 
1978 rating decision which denied service connection for a 
right inguinal hernia consists of correspondence from the 
veteran, a copy of a document which the veteran identified as 
a page from the Merck Manual, VA clinical records,  and a 
report of a June 2000 VA examination.  

The Board finds that new and material has not been received 
to reopen the claim of entitlement to service connection for 
a right inguinal hernia.  The correspondence from the veteran 
is not new and material.  In October 2002, the veteran 
alleged that the physician who treated him in the military 
did not differentiate between a hydrocele and a hernia.  The 
Board notes, however, that the veteran is a layperson.  A 
layperson is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His allegation 
that the in-service doctors misdiagnosed a right inguinal 
hernia as a hydrocele is without probative value.  The 
veteran has cited the 16th Edition of the Merck Manual as 
indicating that doctors frequently make this mistake.  The 
copy of a page from that publication submitted by the veteran 
does not make any reference to doctors frequently making any 
such mistake.  To the extent that there is in fact any 
discussion in the Merck Manual regarding doctors having 
misdiagnosed an inguinal hernia as a hydrocele, this evidence 
is also not new and material.  It is a general discussion and 
not based on any review or consideration of the particulars 
of the veteran's medical history.  It offers no basis to 
question the opinion of the trained medical examiner who 
actually examined the veteran in September 1977 and found a 
hydrocele, not a hernia, despite the veteran having related a 
history of a hernia to the examiner.  

The veteran's post-service clinical records are also not new 
and material.  They reference a hiatal hernia, not a right 
inguinal hernia.  Additional evidence which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The report of the June 2002 VA examination is also not new 
and material.  Physical examination demonstrated the presence 
of a right inguinal scar which was well healed, but a right 
inguinal hernia was not included as a diagnosis.  A supra-
umbilical hernia was noted, but this was not linked to active 
duty in any way.  The examiner specifically noted that the 
veteran did not have any urologic issues which required a 
compensation and pension evaluation.  There is nothing in the 
report of this examination which in any manner suggests a 
like between a right inguinal hernia and service.  

The Board finds the evidence added to the record subsequent 
to the February 1978 rating decision, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim of entitlement to service 
connection for a right inguinal hernia has not been reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a right inguinal 
hernia has not been reopened.  The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



